The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions

Applicant’s election without traverse of the species IGF-1 and IGFBP1 in the reply filed on 9/24/2020 is acknowledged.
During a telephone conversation with James Proscia on 10/28/2020 a provisional election was made without traverse to prosecute the species CANCER and growth hormone receptor antagonist, claims 15-22.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 23-36 are newly added.  Claims 24-26 are withdrawn as being drawn to non-elected species. Claim 36 is withdrawn as being distinct from the originally examined invention since the originally examined invention does not recite identifying a subject not having growth hormone receptor deficiency.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-23, 27-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
	The claims are drawn to a method. 
The claim(s) recite(s) steps of “determining the expression level of a group of genes in a low risk group and a high risk group and identifying a subgroup of genes.  These steps are all 
 These judicial exceptions are not integrated into a practical application because the claims do not require any steps beyond embodiments that end with the judicial exceptions.  For example, while the final “wherein” clause directs administering a therapeutically effective dose of a GH/IGF1 Axis inhibitory composition “if” the subject is identified as being at above average risk of developing cancer or diabetes, this is one of three different possible outcomes, and the other two do not require administering any drug or any further action.  That is, the claim does not require that the subject is in the “at above average risk.” 
Claim 34 sets that when the subject’s expression level of the subgroup of genes is not similar to expression levels of the subgroup of genes in a low risk group or an average risk group, the subject is identified as being at above average risk of developing cancer or diabetes (cancer elected).  This sets forth a law of nature insofar as the expression levels are naturally correlated to risk, and also a judicial exception that is a mental step abstract idea since the claim directs “the subject is identified” which is a step that could be practiced in the mind.  
These judicial exceptions are not integrated into a practical application because the claims do not require any steps beyond embodiments that end with the judicial exceptions.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only required element in addition to the one option of treating the patient is determining expression of a subgroup of genes in a patient with a microarray, and this is an insignificant pre-solution activity recited at an extremely high level of generality and employing only a technique (“with a microarray”) that was well-understood, routine and conventional at the time the invention was made (see specification p. 25).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23, 27-35are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claims 30 and 31 are confusing because they refer to adjusting the therapeutically effective dose, but the claims never actually require administering a dose, as noted previously.  Furthermore, the claim never refers to adjusting a dose, only delivering a therapeutically effective dose, and so it is not clear what the adjustment is attempting to accomplish if a therapeutically effective dose is already required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-23, 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contain subject 
 	In the first portion of claim 15, (i.e. the determining, determining, identifying steps), the claim sets forth “identifying a subgroup of genes for which there is a significantly different expression level between individuals having “low risk of developing cancer” and individuals having an “average risk of developing cancer.”   The claim sets forth that the subgroup of genes comprises genes encoding any of a listed group, and IGF-1 and IGFBP1 are selected for prosecution. 
	However, there is no guidance in the specification, first of all, as to how to what metric is meant to be used to determine the cohort of individuals at “low risk of developing cancer” or at “average risk of developing cancer.”  There is no known universal metric or art standard to identify such individuals.  The specification teaches that individuals who have growth hormone receptor deficiency are a “low risk” group for developing cancer, and their family members are an example of a “high risk” group for developing cancer.  However, the claims are sufficiently broad so as to encompass any possible “low risk” and “high risk” group with no metrics or guidance given as to how to identify other groups of people who meet these criteria.  
	Further, the claim requires that there is a significant difference in expression between the “low risk” and “average risk” groups, since the claim requires “identifying a subgroup of genes for which the expression level is significantly different between the “low risk” group and the “average risk” group.”  However, there is no evidence that such a difference exists between these two groups for the elected genes, either provided in the specification or in the prior art.  

This step of assigning risk to the “individual” relies on the subject’s expression level being “similar” or “not similar” to the low or average risk group.  Being “not similar” could include expression being higher or lower than the expression in the average or low risk group, and either result here would result in a finding that the risk is “above average” and result in the administering of treatment.  This is also recited in claim 34.  
 However, there is no evidence that there is any predictable, reliable relationship between these levels and the low, average, or above average risk of cancer, either in any particular cancer or in all cancers in general.  
Lukanova et al. queried for a predictive relationship between IGF-1 and IGBP1 (the elected genes) and lung cancer risk in women.  The reference teaches that their study does not offer evidence to support an association between prediagnostic serum levels of IGF-1 or IGFBP1 and lung cancer risk in women.  Max et al. taught that IGF-1 had no association with colorectal cancer in a nested, case-cohort study of fasting serum IGF-1.  The prior art Morris et al. taught that insulin-like grown factors, including IGF-1,  had no value in cancer screening (Abstract).  The strength of associations are too week for distinguishing people who will and will not develop cancer at any of the sites studied.  These studies, taken together, support a finding that it was highly unpredictable as to whether it would even be possible to identify a significant difference between expression of insulin-like growth factor and IGFBP1 in a population at “low 
	The teachings in the specification do not provide any guidance or evidence to support that for any particular cancer or for all cancers generally there is an observable difference in expression of IGF1 or IGFBP1 between individuals “at low risk” and “at average risk” of developing cancer.  This is a significant lack of guidance given that the state of the art suggests that even for individuals who have developed cancer, there was no universal relationship between IGF1 or IGFBP1 expression and cancer risk.   Here, the required “significant difference” would be expected to be even less than what would be observed when comparing patients with and without cancer.  
 	The specification teaches that “cancer” refers to any disease or disorder characterized by uncontrolled division of cells and the ability of these cells to spread, including primary cancer, metastatic cancer, carcinoma, lymphoma, leukemia, sarcoma, and a variety of other cancer types (p. 12).  
 	The specification does not provide any data or showing in which expression patterns of the recited genes in nucleic acids in cells from individuals was demonstrated to be predictive of any age related disease, let alone the genus of all possible age related diseases including cancer and diabetes and/or cardiac disease.  
Figure 10 gives limited gene expression data in patients that have growth hormone receptor deficiency (GHRD) relative to controls, but no data is provided for either of the elected genes.  There is no data in the specification comparing expression levels of IGF-1 and IGFBP1 in individuals at “low” and “average” risk of developing cancer to support the assertion in the 
The state of the prior art with regard to using gene expression patterns to predict phenotypes is well known to be highly unpredictable.  For example, Wu teaches that gene expression data, such as microarray data, must be interpreted in the context of other biological knowledge, involving various types of 'post genomics' informatics, including gene networks, gene pathways, and gene ontologism (Wu (2001) J. Pathology. 2001, 195:53-65.p. 53, left col.).  The reference indicates that many factors may be influential to the outcome of data analysis, and teaches that expression data can be interpreted in many ways.  The conclusions that can be drawn from a given set of data depend heavily on the particular choice of data analysis.  Much of the data analysis depends on such low-level considerations as normalization and such basic assumptions as normality (p.63 - Discussion).  
The art of Newton et al. (2001, Journal of Computational Biology, Vol. 8, Number 1, 2001, p. 37-52) further teaches the difficulty in applying gene expression results.  Newton et al teaches that a basic statistical problem is determining when the measured differential expression is likely to reflect a real biological shift in gene expression, and replication of data is critical to validation (p.38, third full paragraph).  In the instant case, there is not even an initial finding relative to the quantification of gene expression of any of the genes in relationship to their ability to predict risk for any or all cancers, let alone replication of any kind.  
Lee (Clinical Chemistry, 47:8, 1350-1352 (2001)) teaches that despite the technical accuracy of individual observations on an array, these data “are much more prone to numerous false-positive findings fundamentally because of (a) an extremely large number of observations 
Michiels et al. teach that molecular signatures developed based on differential expression data strongly depend on the selection of patients in the training sets, and advocate the use of validation by repeated random sampling (Michiels et al. Lancet, 2005; 365:488-492).  Michiels et al. further teach that studies with larger sample sizes are needed before gene expression profiling can be used in the clinic.  The prior art of Shalon et al (2001) teaches that preferably 20-50 different test individuals are assayed to obtain meaningful data showing a significant change in gene expression levels, and changes of gene expression of at least 2 fold and up to 100 fold or more are desirable for the comparison of gene expression levels between a case and control population (Shalon et al. (US 2001/0051344 A1 Dec 13, 2001); p.10 ¶156, ¶158). 
Slonin teaches that a common problem when developing classification schemes based on differential expression data is ‘overfitting’ the data (Slonin, Nature Genetics Supplement, Vol. 32, December 2002, pages 502-508).  As a consequence, when using differential expression data to develop classification schemes, classification of the training samples may well be perfect but subsequent attempts to classify new test data fail miserably.  Here there has been no attempt to validate the classification scheme based on the disclosed gene, and so it remains highly unpredictable as to whether or not classification based on relative expression of this gene would be successful.  Baker also cautions that in the development of classifiers a major 
Additionally, it is relevant to point out the unpredictability as to whether or not a measure of any nucleic acid expression is indicative of the level of protein in a sample, and vice versa.  Chan teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph; Chan. Genomics & Proteomics Magazine.  Vol. 6, No. 3, April 2006, text of article reprinted and accessed from www.dddmag.com on 5/27/05, six pages), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  To the same point, Chen et al. (Molecular and Cellular Proteomics 1:304-313, 2002) compared mRNA and protein expression for a cohort of genes in the same lung adenocarcinomas. Only 17% of 165 protein spots or 21% of the genes had a significant correlation between protein and mRNA expression levels. Chen et al clearly state that "the use of mRNA expression patterns by themselves, however, is insufficient for understanding the expression of protein products" (page 304) and "it is not possible to predict overall protein expression levels based on average mRNA abundance in lung cancer samples" (pages 311-312).  
 	The claim further sets forth that the method is a method for “slowing and/or preventing the onset of symptoms” of the disease.  The claim encompasses identifying an individual as being at “above average” risk for developing cancer when the expression level is “not similar” 
There is no evidence in the specification to support that administering such a composition to an individual with a “not similar” level of IGF1 and/or IGFBP1 would slow or prevent the onset of cancer.   The instant specification does not demonstrate in humans or in any animal model the slowing or preventing of any one type of cancer or of all cancers in general following administration of a GH/IGF-1 Axis inhibitory composition. 
The art of Pillai et al. teach that several inhibitors of the IGF-1R have been tested in clinical trials and despite promising data in early phase studies, most studies of IGF1-1R antagonists yielded disappointing results (Abstract), indicating the unpredictability of treating even known lung cancer with compounds encompassed by claim 15.  The reference teaches most tumors are not dependent on only one aberrant signaling pathway for tumor growth, and that there are multiple downstream signaling pathways that are activated by IGF-1R signaling and that any of those could become constitutively activated to overcome loss of IGF-1R 
 	The scope of the claims, even with regard to treatment is extremely broad, including slowing and/or preventing the development of cancer in any subject by administering any possibly GH/IGF-1 Axis inhibitory composition.  There is no guidance as to which composition might actually slow or prevent which type of cancer, or all types of cancer.  Neither the specification nor the prior art provide any evidence that any one such composition could accomplish this end for any one type of cancer, let alone that any possible such composition could accomplish this end for all types of cancers.  
One of ordinary skill in the art would not find the cell data presented in the instant specification predictive of preventing or slowing any or all cancer since there is no data in the cell experiments which demonstrates any ability to do so in any human or even in any animal model.  The technology of preventing or slowing cancer is considered to be highly unpredictable, as is the technology of developing treatments for cancer.  Here there is no evidence of efficacy of the claimed treatment to slow and/or prevent the onset of cancer in an individual.  
The specification fails to provide adequate guidance as to how to identify individuals at “low risk” or at “average risk” of developing cancer of all kinds, whereas there is no universal metric.  The specification fails to provide evidence that IGF1 and IGFBP1 would universally be differentially expressed between these two groups, however they are identified.  The specification fails to provide a evidence that for all cancers administration of a GH/IGF-1 Axis 
The specification refers to a population of individuals from Ecuador with growth hormone receptor deficiency (GHRD) in which a genetic mutation alters the ability of the GH receptor to function normally and results in reduced IGF-I levels.  None of the individuals with GHRD who were studied died of cancer.  The specification then concludes that decreasing IGF-I levels will reduce the risk of cancer in a subject.  However, this is no evidence of record to suggest simply reducing the level of IGF-I in a patient not suffering from GHRD will result in a reduced risk of cancer.  It is not known why the GHRD individuals have a reduced risk of cancer or how the altered GH receptor functionality influenced the development of the individuals such that they did not present with cancer but while there is an association of reduced IGF-I levels in these patients with a reduced risk of cancer, this does not equate to a method of reducing the risk of cancer by the administration of a GH/IGF-1 Axis inhibitory composition as there is no evidence that administration of such would reduce the risk of cancer.  While the subjects referenced and studied with growth hormone receptor deficiency have a reduced incidence of cancer, it is unknown what other genetic alterations are present in this population which might have an effect on the incidence of cancer.  A correlation of this deficiency with a 
It would take an enormous amount of experimentation to determine populations of individuals at average and low risk of cancer where no universal metrics for such a determination are disclosed.  After identifying such populations, there is no way to predict that there will be a significant difference between the two groups of people in expression of IGF1 and IGBP1, as required by the claim.   Furthermore, it would require extensive experimentation, considering hundreds of possible drugs, to determine which GH/IGF-1 axis inhibitory drug would function to slow or prevent all cancer or any one type of cancer.   Such experimentation would be required for a large variety of cancers, where it is not expected that all cancer risk would be predicted by the same gene expression patterns.  Such experimentation would have to be carried out on a wide variety of tissues since most claims encompass the analysis based on any cells from a subject (blood, skin, hair, tissue of any type).  There is no guarantee that any single embodiment could be developed, let alone embodiments to predict risk for any and all-age related diseases.  Given the scope of the claims, the lack examples and guidance in the specification, and the high level of unpredictability in the relevant art of developing gene expression predictors, it is concluded that it would require undue experimentation to practice the instant invention commensurate in scope with the claims. 

Response to Remarks

 	Applicant argues that claim 15 is completely consistent with its preamble, but this is not persuasive since the claim clearly still includes embodiments in which no composition must be administered.  In these embodiments, the goal set forth in the preamble is not accomplished and so it is not clear how it is a method for “identifying” and slowing and/or preventing onset of disease.  The rejection is maintained and applied to the newly added claims.    
	Applicant traverses the rejection under 112 first paragraph.  Applicant argues that the specification dose provide sufficient disclosure to enable the claims with respect to low risk and average risk in paragraph 65.  No claim is limited to practice with the Ecuadorian cohort.  But further, there are many more issues raised in the rejection which are not addressed by the arguments.  
	
 Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Neuvians et al. (Neoplasia, Vol. 7, No. 5, May 2005, pp. 446-456).
 	The reference teaches determining the expression levels of IGF-1 and IGFBP1 in a subject using a microarray (p. 448, results Table 2).   The reference teaches detecting expression in “normal tissue” and does not report that the expression was “not similar to expression levels of” IGF-1 and IGFBP1 in a low risk group or an average risk group.  Therefore the identifying and administering set forth in the claim are not required in this embodiment.   
Following the logic of the claim, nothing more appears to be required than determining the expression levels using a microarray.  The rejection could be overcome by making the identifying step required and not conditional.  As the claim is written it is only required “when” certain observations are made, and the administering is only required “if” the subject is identified.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet C Switzer whose telephone number is (571) 272-0753.  The examiner can normally be reached on Tuesday through Friday from 9:00 AM until 5:30 PM.    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached by calling (571) 272-0731.  

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-



/Juliet C. Switzer/
Primary Examiner
Art Unit 1634


June 4, 2021


/JULIET C SWITZER/Primary Examiner, Art Unit 1634